FOR PUBLICATION
                                                                       Sep 05 2014, 9:03 am




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                           GREGORY F. ZOELLER
Oldenburg, Indiana                           Attorney General of Indiana

                                             RYAN J. JOHANNINGSMEIER
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

JEROME YATES,                                )
                                             )
     Appellant-Defendant,                    )
                                             )
             vs.                             )       No. 49A02-1312-CR-993
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                   APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Carol Orbison, Senior Judge
                           Cause No. 49F19-1307-CM-47932


                                 September 5, 2014

                            OPINION - FOR PUBLICATION

MAY, Judge
          Jerome Yates was convicted after a jury trial of Class A misdemeanor resisting law

enforcement.1 He argues on appeal he could not have been convicted of resisting law

enforcement by fleeing because he did not have a duty to stop.2 We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On July 22, 2013, Officer Philip Robinette of the Indianapolis Metropolitan Police

Department saw Yates riding a bicycle in front of him. Yates was “swerving across both

lanes of travel. Kind of like in an ‘S’ pattern on his bicycle.” (Tr. at 107.) Officer

Robinette, who was a member of the bike unit and had been trained on bicycle laws, noted

Yates did not have any type of audible device required by law on his bicycle.

          Yates turned around and saw the patrol car. At that point, he “began to frantically

pedal . . . like he was doing a marathon with his bicycle.” (Id. at 113.) Officer Robinette

turned on the light bar on top of his patrol car and tripped the siren three or four times. Yates

again turned around and looked at the patrol car, then turned onto a nearby street without

signaling.

          Officer Robinette followed Yates and had to speed up his patrol car to keep up with

him. Yates attempted to turn into a gravel driveway, but fell off of his bicycle. Officer

Robinette got out of his car and yelled “Police, stop.” (Id. at 119-20.) Yates ran away.

Officer Robinette followed, chasing Yates over a chain link fence and between houses,



1
    Ind. Code § 35-44-3-3(a)(3).

2
  Yates presents his argument as one alleging insufficient evidence, and the State responds in kind. But to the
extent Yates argues he was free to disregard the officer’s order to stop because there was no reasonable
suspicion he committed a crime, his argument is a constitutional one.
                                                      2
ordering Yates at least once more to stop. Robinette eventually caught Yates. The State

charged him with Class A misdemeanor resisting law enforcement.

                              DISCUSSION AND DECISION

       We review de novo trial court determinations of reasonable suspicion. Armfield v.

State, 918 N.E.2d 316, 319 (Ind. 2009). We make reasonable-suspicion determinations by

looking at the totality of the circumstances of each case to see whether the detaining officer

had a particularized and objective basis for suspecting legal wrongdoing.

       Our legislature defined resisting law enforcement as occurring when:

       A person who knowingly or intentionally . . . flees from a law enforcement
       officer after the officer has, by visible or audible means, including operation of
       the law enforcement officer’s siren or emergency lights, identified himself or
       herself and ordered the person to stop; commits resisting law enforcement, a
       Class A misdemeanor.

Ind. Code § 35-44.1-3-1. The facts most favorable to the judgment demonstrate Yates was

riding a bicycle on a public street when Officer Robinette activated the lights and siren on his

patrol car, identified himself as a police officer, and ordered Yates to stop. In addition, after

Yates fell off the bicycle, he ran away from Officer Robinette as the officer continued to

order Yates to stop. Thus, Yates twice violated Ind. Code § 35-44.1-3-1 by fleeing from a

law enforcement officer after the officer had identified himself by visible and audible means

and ordered Yates to stop.

       Yates argues he had no duty to stop because Officer Robinette had no reasonable

suspicion that criminal activity “may be afoot.” Terry v. Ohio, 392 U.S. 1, 27 (1968). The

language of the resisting law enforcement statute, on its face, does not expressly require that

                                               3
the order to stop be lawful.

       Literally applied, however, the “after the officer has . . . ordered the person to
       stop” element of the statute, if applied in the absence of probable cause or
       reasonable suspicion, constitutes an unreasonable detention and impairs a
       citizen’s “right to ignore the police and go about his business,” [Illinois v.
       Wardlow, 528 U.S. 119, 123 (2000)], contrary to the Fourth Amendment.

Gaddie v. State, 10 N.E.3d 1249, 1254-55 (Ind. 2014).

       Officer Robinette had reasonable suspicion to order Yates to stop. Officer Robinette

saw Yates commit two infractions, operating a bicycle left of center and operating a bicycle

on a public roadway without an audible device, which provided reasonable suspicion to stop

Yates. See Veerkamp v. State, 7 N.E.3d 390, 395 (Ind. Ct. App. 2014) (“[b]ecause Veerkamp

committed a traffic infraction, we conclude that Officer Wells had reasonable suspicion to

stop Veerkamp and that the stop was permissible under the Fourth Amendment”), reh’g

denied. We accordingly affirm.

       Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                               4